Title: To Benjamin Franklin from Jonathan Williams, Jr., 6 May 1780
From: Williams, Jonathan Jr.
To: Franklin, Benjamin


Dear & honoured Sir.
Nantes May 6. 1780.
I wrote you the 18 April informing you of the Cloathing I had at different Times sent to Brest by M. de Chaumonts direction. I have since Advice that the said Cloathing arrived in Time but that the Transports were all full & Consequently but a small part is embarked. This being the Case I concluded not to send any more ’till further Orders, for it is absurd to be at so great an Expence without at least a probability of having the Goods shipped. Please to let me know what method is to be adopted for the future Expedition of the Cloathing and I shall be obliged also if you will please to favour me with your approbation of what I have hitherto done.
I am ever most dutifully and affectionately Yours &c
Jona Williams J
 
Notation: Jona Williams May 6. 1780
